Citation Nr: 0715784	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  00-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of multiple sprains, left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1989 to August 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board remanded this claim to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., in July 
2003 and August 2006.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim.  

2.  Prior to October 4, 2006, the veteran's left ankle 
disability manifested as no more than moderate limited motion 
and left superficial peroneal neuropathy and caused slight to 
moderate functional impairment, including during flare-ups.  

3.  Since October 4, 2006, the veteran's left ankle 
disability has manifested as pain, tenderness, mild weakness 
and incoordination, more than moderate limited motion and 
sensory disturbances over the left foot, ankle and toes, and 
has caused moderately severe functional impairment, including 
during flare-ups. 

4.  The veteran's left superficial peroneal neuropathy, which 
manifests as sensory loss over the dorsum of the left foot 
and mild left foot eversion weakness, causes no more than 
moderate incomplete nerve paralysis.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of multiple sprains, left 
ankle, prior to October 4, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2006).

2.  The criteria for entitlement to an initial 20 percent 
evaluation for residuals of multiple sprains, left ankle, 
from October 4, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2006).

3.  The criteria for entitlement to an initial, separate 10 
percent evaluation for left superficial peroneal neuropathy 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to her claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claim by letters dated November 2002, May 2005 and August 
2006, after initially deciding that claim in a rating 
decision dated May 2000.  Such notice was not mandated at the 
time of the RO's rating decision; therefore, the timing of 
the remedial notice reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II.

The content of the notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the aforementioned notice letters, 
the RO acknowledged the veteran's claim, notified her of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed her of the 
VCAA and VA's duty to assist, and indicated that it was 
developing her claim pursuant to that duty.  The RO provided 
the veteran all necessary information on disability ratings 
and effective dates.  As well, the RO identified the evidence 
it had obtained in support of the veteran's claim and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA any evidence she thought would support her 
claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service private treatment 
records.  The RO also conducted medical inquiry in an effort 
to substantiate the veteran's claim by affording her VA 
examinations, during which examiners discussed the severity 
of the veteran's left ankle disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for a left 
ankle disability.  According to her written statements, 
submitted during the course of this appeal, the 10 percent 
evaluation initially assigned this disability does not 
accurately reflect the severity of her left ankle 
symptomatology.  Such symptomatology allegedly includes 
instability and giving out, which necessitates the use of a 
brace and/or cane.  The veteran contends that the instability 
is so severe that, once, when her left ankle gave out, she 
was in the middle of the street and almost got hit by 
oncoming traffic.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2006); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's left ankle 
disability as 10 percent disabling pursuant to Diagnostic 
Code (DC) 5271.  DC 5271 provides that a 10 percent 
evaluation is assignable for moderate limited motion of the 
ankle.  A 20 percent evaluation is assignable for marked 
limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 
(2006).  Dorsiflexion of the ankle is considered to be 
unlimited when it ranges from 0 to 20 degrees.  Plantar 
flexion of the ankle is considered to be unlimited when it 
ranges from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).  

Also applicable to the veteran's claim for a higher initial 
evaluation for a left ankle disability is DC 5270.  This DC 
provides that an evaluation in excess of 10 percent is 
assignable for ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 
5270 (2006). 

Based on the reasoning that follows, the evidence establishes 
that the veteran's left ankle disability picture more nearly 
approximates the criteria for an initial 20 percent 
evaluation, from October 4, 2006, and also warrants the 
assignment of an initial, separate 10 percent evaluation for 
left superficial peroneal neuropathy.

A.  Prior to October 4, 2006

During service, the veteran sought treatment for left ankle 
instability.  Examiners confirmed such instability and also 
noted multiple ankle sprains and laxity.  Since discharge, 
the veteran has continued to report left ankle instability 
and other symptomatology, including during VA examinations 
and private treatment visits.

On VA general medical examination conducted in April 2000, an 
examiner noted normal dorsiflexion and plantar extension of 
the right ankle, pronation and supination that were at the 
upper limits of normal, and no instability.  He did not 
diagnose an ankle disability.  On VA neurological examination 
conducted in April 2000, the veteran reported that, due to 
ankle instability, she wore bilateral walking casts in 1998.  
The casts reportedly extended up her leg to the area just 
below her knees.  Since the removal of the casts, one of 
which she found to be too tight, she has allegedly 
experienced numbness on the top of her left foot.  The 
examiner noted a patch of sensory loss over the dorsum of the 
veteran's left foot and mild eversion weakness, probably 
secondary to compression from the cast.  

On VA joints examination conducted in February 2004, the 
veteran reported that she had left ankle pain and swelling 
and that her left ankle gave out three to four times monthly.  
She also reported bad episodes once every six months, during 
which her left ankle turned in.  An examiner noted no left 
ankle abnormalities other than limitation of dorsiflexion (0 
to 10 degrees) with no complaints of pain.  He indicated 
that, with regard to Deluca factors, the veteran had between 
slight and moderate functional impairment.  X-rays taken the 
same day showed no left ankle abnormalities other than a 
calcaneal spur, which is separately service connected.  
During a follow-up examination conducted in June 2005, the 
veteran reported flare-ups of ankle symptomatology three to 
four times monthly, during which her ankles gave way, but the 
same examiner noted no periods of additional functional loss 
or limitation of motion.

In sum, prior to October 4, 2006, the veteran's left ankle 
disability manifested as no more than moderate limited motion 
(a 50 percent loss of dorsiflexion and no loss of plantar 
flexion) and left superficial peroneal neuropathy and caused 
slight to moderate functional impairment, including during 
flare-ups.  The limitation of motion is contemplated in the 
10 percent evaluation initially assigned the veteran's left 
ankle disability.  The neuropathy is discussed below.  There 
is no evidence of record establishing that such limitation of 
motion is more than moderate, or more specifically, marked.  
There is also no evidence of record establishing that the 
veteran has ankylosis of the left ankle, which would entitle 
her to a higher initial evaluation under DC 5270.  Although 
the veteran has reported that she experiences additional 
functional loss during flare-ups, a VA examiner has 
characterized such loss as slight to moderate.  Accordingly, 
an initial evaluation in excess of 10 percent may not be 
assigned pursuant to 38 C.F.R. § 4.40, 4.45, as interpreted 
in DeLuca, 8 Vet. App. at 206-7.

B.  Since October 4, 2006

On October 4, 2006, the veteran underwent another VA joints 
examination, during which she reported that she had injured 
her left ankle three weeks prior to the examination, when she 
fell after her left ankle gave out.  Allegedly, thereafter, 
she began wearing an ankle support and using a cane.  She 
reported left ankle pain, the need for pain medication, no 
flare-ups, and numbness on the top of her left foot and 
laterally in her left ankle.  

The examiner noted pain, a slight limp on the left, 
tenderness, mild weakness and incoordination, sensory 
disturbances over the dorsum of the left foot and all left 
toes and the medial ankle, dorsiflexion to 5 degrees (active) 
and 15 degrees (passive), plantar flexion to 35 degrees 
(active) and 40 degrees (passive), and no change on repeat 
testing.  He indicated that the veteran had moderately severe 
functional impairment.  He explained that the veteran had 
considerable restriction with regard to daily activities and 
some restriction with regard to certain employment duties.  
Testing showed left ankle abnormalities, including nerve 
damage.   

Clearly, the veteran's left ankle disability worsened from 
2004 to 2006.  As of October 4, 2006, it is no longer causing 
slight to moderate impairment, but rather, moderately severe 
impairment, including with regard to the veteran's ability to 
move her left ankle.  This worsening has resulted in the 
veteran experiencing more than moderate, or marked, limited 
left ankle motion.  She now has a 75 percent loss of active 
dorsiflexion and, approximately, a 20 percent loss of active 
plantar flexion, thereby warranting the assignment of an 
initial 20 percent evaluation under DC 5271, from October 4, 
2006.  

An initial evaluation in excess of 20 percent is not 
assignable under the same DC or any other applicable DC or 
regulatory provision for this time period, however, as there 
is no evidence of record establishing that the disability has 
worsened to such an extent it causes ankylosis or involves 
flare-ups, during which the veteran has additional functional 
loss.  In fact, during the VA examination noted above, the 
veteran denied having flare-ups.  Accordingly, an initial 
evaluation in excess of 20 percent may not be assigned from 
October 4, 2006, under DC 5270, or pursuant to 38 C.F.R. § 
4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. at 206-7.

C.  Nerve Damage

As the Board pointed out in its August 2006 Remand, the 
record in this case raises the question of whether the 
veteran is entitled to a separate evaluation for nerve damage 
to the left ankle.  Pyramiding, that is, the evaluation of 
the same disability or the same manifestation of a disability 
under different diagnostic codes, is to be avoided when 
evaluating a veteran's service-connected disability.  38 
C.F.R. § 4.14 (2006).  However, it is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; the critical element in permitting the assignment of 
several evaluations under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

The evaluations noted above do not contemplate symptomatology 
of the veteran's left superficial peroneal neuropathy.  A 
medical professional has associated such symptomatology, 
which is separate and distinct from the veteran's limited 
range of left ankle motion, with the veteran's left ankle 
disability.  A separate evaluation is thus warranted for this 
symptomatology.   

This nerve damage is most appropriately evaluated under DC 
8522, which provides that a zero percent evaluation is 
assignable for mild incomplete paralysis of the 
musculocutaneous (superficial peroneal) nerve.  A 10 percent 
evaluation is assignable for moderate incomplete paralysis of 
that nerve.  A 20 percent evaluation is assignable for severe 
incomplete paralysis of that nerve.  A 30 percent evaluation 
is assignable for complete paralysis of that nerve, eversion 
of foot weakened.  38 C.F.R. § 4.124a, DC 8514 (2006). 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2006).

In this case, the veteran's left superficial peroneal 
neuropathy manifests as sensory loss over the dorsum of the 
left foot and left foot eversion weakness.  It is thus not 
wholly sensory as it involves eversion weakness.  According 
to a medical professional, such weakness is mild.  Therefore, 
together with the sensory loss, it is not sufficiently severe 
as to constitute more than moderate incomplete paralysis or 
complete paralysis of the affected nerve.  Such 
symptomatology warrants the assignment of a separate 10 
percent evaluation under DC 8522.  

D.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should her 
disability picture change.  38 C.F.R. § 4.1.  At present, 
however, the evaluations assigned above are the most 
appropriate given the medical evidence of record.  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for residuals of multiple sprains, left ankle, 
prior to October 4, 2006, have not been met.  The Board also 
concludes that the criteria for entitlement to an initial 20 
percent evaluation for residuals of multiple sprains, left 
ankle, from October 4, 2006, and the criteria for entitlement 
to an initial, separate 10 percent evaluation for left 
superficial peroneal neuropathy have been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of multiple sprains, left ankle, prior to October 4, 2006, is 
denied.

An initial 20 percent evaluation for residuals of multiple 
sprains, left ankle, from October 4, 2006, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.

An initial, separate 10 percent evaluation for left 
superficial peroneal neuropathy is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


